


EXHIBIT 10.112
CONFIDENTIAL TREATMENT:
MICRON TECHNOLOGY, INC. HAS REQUESTED THAT THE OMITTED PORTIONS OF THIS
DOCUMENT, WHICH ARE INDICATED BY ASTERISKS, BE AFFORDED CONFIDENTIAL TREATMENT
PURSUANT TO RULE 24b-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934. MICRON
TECHNOLOGY, INC. HAS SEPARATELY FILED THE OMITTED PORTIONS OF THE DOCUMENT WITH
THE SECURITIES AND EXCHANGE COMMISSION.
PRODUCT SUPPLY AGREEMENT
This Product Supply Agreement (this “Agreement”) is made and entered into as of
this 6th day of April, 2012 (the “Effective Date”), by and between Intel
Corporation, a Delaware corporation (“Intel”), Micron Semiconductor Asia Pte.
Ltd., a Singapore corporation (“MSA”) and Micron Technology, Inc., a Delaware
corporation (“MTI” and, together with MSA, collectively, “Micron”). Each of
Intel, MSA and MTI may be referred to herein individually as a “Party” and
collectively as the “Parties”.
RECITALS
A.    Simultaneously with the execution of this Agreement, MTI and Intel are
entering into the Designated Technology JDPA and other agreements that concern,
in whole or in part, the development, manufacture, sale and use of products and
technology resulting from the Designated Technology JDPA.
B.    Intel desires to purchase Designated Technology Memory Wafers and Micron
desires to supply such Designated Technology Memory Wafers upon the terms and
subject to the conditions set forth in this Agreement.
AGREEMENT
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties intending to be legally bound do
hereby agree as follows.
ARTICLE 1


DEFINITIONS; CERTAIN INTERPRETIVE MATTERS
1.1    Definitions. In addition to the terms defined elsewhere in this
Agreement, capitalized terms used in this Agreement shall have the respective
meanings set forth in Exhibit A.
1.2    Certain Interpretive Matters.
(a)    Terms. Unless the context requires otherwise, (i) all references to
Sections, Articles, Recitals, Exhibits or Schedules are to Sections, Articles,
Recitals, Exhibits or






--------------------------------------------------------------------------------




Schedules of or to this Agreement; (ii) each of the Schedules will apply only to
the corresponding Section or subsection of this Agreement; (iii) words in the
singular include the plural and vice versa; (iv) the term “including” means
“including without limitation”; and (v) the terms “herein,” “hereof,”
“hereunder” and words of similar import shall mean references to this Agreement
as a whole and not to any individual Section or portion hereof. All references
to $ or dollar amounts will be to lawful currency of the United States of
America. All references to “day” or “days” will mean calendar days and all
references to “quarter(ly)”, “month(ly)” or “year(ly)” will mean Fiscal Quarter,
Fiscal Month or Fiscal Year, respectively.
(b)    No Interpretation Related to Drafting and Prior Drafts. No provision of
this Agreement will be interpreted in favor of, or against, any of the Parties
by reason of the extent to which any such Party or its counsel participated in
the drafting thereof or by reason of the extent to which any such provision is
inconsistent with any prior draft of this Agreement or such provision.
(c)    Conversion of Designated Technology Devices. When a Party converts
Designated Technology Devices into Designated Technology Memory Wafers under
this Agreement, such conversion shall be calculated using a conversion factor
methodology to be agreed between the parties that takes into account the
real-time die yield at Probe Testing, the back-end die yield and any other
factor that the Parties agree.
(d)    Comparison of Output between Fiscal Months. When comparing output or
projected output between a Fiscal Month that has four (4) weeks and a Fiscal
Month that has five (5) weeks, the output or projected output during the Fiscal
Month that has five (5) weeks will adjusted down for purposes of such comparison
by multiplying the average weekly output or projected output for such Fiscal
Month by four (4).
ARTICLE 2
GENERAL OBLIGATIONS
2.1    Supply and Purchase. Subject to the terms and conditions of this
Agreement, Micron will supply to Intel, and Intel will purchase from Micron,
**** Designated Technology Memory Wafers **** during the Term (the ****,
“****”).
2.2    Traceability and Data Retention. Micron agrees to maintain, or cause its
relevant affiliates to maintain, its production data relating to the Designated
Technology Memory Wafers supplied hereunder for a minimum of **** years. At
Intel's request, Micron will make available **** as well as **** for Designated
Technology Memory Wafers supplied to Intel hereunder. The Parties will exchange
mutually agreed Designated Technology Memory Wafer manufacturing data via
electronic or other means as mutually agreed by the Parties. At Intel's request,
Micron will also make available such data electronically to IMFT pursuant to the
IMFT Services Agreement.
2.3    Control; Processes. Micron will, or will cause its relevant affiliates
to, review with Intel any control and process mechanisms applicable to the
manufacture of all Designated Technology Memory Wafers sold by Micron under this
Agreement, including but not limited to such mechanisms that are utilized to
meet or exceed the Specifications for the Designated Technology Memory Wafers.
The Parties agree to work together in good faith to define mutually

2
101243746.4

--------------------------------------------------------------------------------




agreeable control and process mechanisms including the following: ****;
provided, however, that Micron will not be required to bear any expense relating
to Intel's control and process mechanism requests that are in addition to those
used by Micron or its relevant affiliates. Micron will promptly notify Intel or
IMFT of ****.
2.4    Additional Customer Requirements. Intel will inform Micron in writing of
any auditable supplier requirements of Intel's customers relating to any
Facility at which Designated Technology Memory Wafers are manufactured. The
Parties will work together in good faith to implement such requirements in a
commercially reasonable manner.
2.5    **** Restrictions. Without the prior written approval of Intel or Intel's
designee at IMFT, Micron shall not **** with respect to the Designated
Technology Memory Wafers Micron supplies to Intel pursuant to this Agreement.
ARTICLE 3
FORECASTING; PERFORMANCE REVIEWS
3.1    Forecasting.
(a)    Demand Forecast. Intel will provide Micron, either directly or via IMFT
pursuant to the IMFT Services Agreement, each Fiscal Month during the Term
beginning with the Fiscal Month in which Intel first delivers a demand forecast
to IMFT under Section 3.1(a) of the IMFT Supply Agreement - Intel ****, with a
written demand forecast (the “Demand Forecast”) covering the next **** Fiscal
Months for Designated Technology Memory Wafers. Intel will base the Demand
Forecast on Lehi Fab yield forecasts provided by IMFT and the JDP Committee. The
Demand Forecast will include Intel's desired Designated Technology Memory Wafer
breakout by design id, Process Technology Node, process revision and probe test
revision. In addition, the Demand Forecast will include the level of Probe
Testing, marking specification, requested delivery date and place of delivery
for the Designated Technology Memory Wafers, which information will be updated
by Intel on a weekly basis as necessary.
(b)    Response to Forecast. Within a commercially reasonable period of time (or
within a time period mutually agreed by the Parties from time-to-time) following
Micron's actual, direct receipt of each Demand Forecast, Micron shall furnish
Intel with a written response indicating what portion of the Demand Forecast
that Micron will commit to supply (the “Response to Forecast”). The Response to
Forecast will also set forth **** for each Fiscal Month of the period covered by
the Demand Forecast.
(c)    Binding Forecast Wafers. Upon delivery of a Response to Forecast, Micron
will be obligated to supply to Intel the Designated Technology Memory Wafers
(including **** Wafers) set forth in such Response to Forecast (the “Binding
Forecast Wafers”), subject to (i) any **** Designated Technology Memory Wafers
**** (provided **** is not prohibited by Sections 3.1(d) or 3.1(g)), (ii) any
modifications to the design id mix of Designated Technology Memory Wafers
requested by Intel as permitted by Section 3.1(d) and (iii) ****.

3
101243746.4

--------------------------------------------------------------------------------




(d)    Intel Committed Wafers. Upon delivery of a Response to Forecast, Intel
will be obligated to purchase from Micron the Designated Technology Memory
Wafers set forth in the **** Fiscal **** of such Response to Forecast (such
Designated Technology Memory Wafers, “Intel Committed Wafers”); provided,
however, that Intel may change the design id mix within any Process Technology
Node in a Demand Forecast at any time until **** weeks prior to the scheduled
loading of the wafers in question, and Micron's then-current Response to
Forecast shall be deemed amended to reflect such changes.
(e)    **** and **** Wafers.
(i)    ****. A **** (a “****”) will exist if Micron elects to deliver a Response
to Forecast that includes **** Wafers **** set forth in the **** Fiscal **** of
the applicable Demand Forecast (any such Fiscal ****, a “ **** Period,” and the
**** set forth in the Demand Forecast, **** Wafers for a particular **** Period,
the “**** Wafers”).
(ii)    **** Wafers; **** Designated Technology Memory Wafers. In each ****
delivered after a **** exists (until a **** no longer exists during the ****
period), Intel shall **** Wafers it ****, if any, for each **** Period. If Intel
has **** Wafers in any **** Period, then the **** Micron may **** under this
Agreement in the **** the **** Period will be ****. If Intel changes the ****
that it **** for any **** Period, then the foregoing **** for any **** shall be
****. If any such change is **** for the **** Period, then **** shall be
governed in a like manner to that described above for ****. If any such change
is **** for the **** Period, the **** Wafers shall be ****.
(f)    ****.
(i)    ****. Notwithstanding anything in Section 3.1(a) to the contrary but
subject to Section 3.1(f)(ii), Intel **** Designated Technology Memory Wafers
for **** of each Demand Forecast that ****.
(ii)    **** Month **** Commitment. Prior to the end of the Term, Intel may
deliver a written notice to Micron stating that ****. If Intel delivers such a
notice, then **** for **** Fiscal Months following the delivery of such notice
and shall thereafter have no further force and effect, subject to the next
following sentence. If after delivery of the notice described in this Section
3.1(f)(ii), (A) Intel elects to withdraw such notice and ****, (B) Intel
requests **** in any Fiscal Month that **** Fiscal Months following the delivery
of such notice or (C) a **** is required in any Fiscal Month **** Fiscal Months
following the delivery of such notice, then Intel will **** as if such notice
had not been delivered.
(iii)    ****. If the **** Wafers in the **** Fiscal Month of a Response to
Forecast is **** for such Fiscal Month (such ****, the “ **** Wafers”), Intel
shall **** Micron (any such ****, a “****”) an ****.
(g)    **** Wafers. If Intel makes a **** pursuant to Section 4.8(c), Intel
shall ****, or, if the Term has ended, Intel may **** (similar in substance to a
****) that ****, a **** specifically identified Designated Technology Memory
Wafers **** the **** that are **** Wafers in the then-existing Response to
Forecast (such ****, the “ **** Wafers”). Micron will use commercially
reasonable efforts to **** the **** Wafers that are related to a particular
****, taking into consideration ****, but in any event **** Fiscal Months from
the date on which Intel

4
101243746.4

--------------------------------------------------------------------------------




**** that first **** such **** Wafers. During such **** Fiscal Month period,
until all **** Wafers for such **** Fiscal Month period ****, Micron will ****
of Micron or a Subsidiary of Micron, or any ****, in each case to which Micron
has **** (taking into account any ****) in a commercially reasonable manner
Designated Technology Memory Wafers that **** Wafers. Until such time as Micron
**** Wafers related to a particular ****, Intel and Micron will **** Wafers ****
in each **** (including the **** Micron will **** such **** Wafers); provided,
however, that Micron may **** for any **** Wafers subject to (i) Micron's
obtaining Intel's consent ****, (ii) the **** Fiscal Month period limitation
described above and (iii) the **** described above; provided further, that, if
Intel does not consent to ****, Micron shall, with respect to the **** Wafers in
question, ****. Intel shall not **** for any Fiscal Month that **** Wafers ****
set forth in the then-existing Response to Forecast for such Fiscal Month.
(h)    Variability. Micron will make commercially reasonable efforts to limit
the **** variability of the quantity of Binding Forecast Wafers it supplies to
no more than **** percent (****%) of the number of Binding Forecast Wafers for
such week, and Micron will promptly notify Intel in writing of any inability to
timely deliver the Binding Forecast Wafers on the schedule described in the
Response to Forecast. If Micron does not make up any shortfall of Binding
Forecast Wafers ****, the **** for the Binding Forecast Wafers that are **** in
satisfaction of any shortfall remaining upon the conclusion of such **** shall
be ****. Any extraordinary costs or fees incurred by Micron to hold excess
inventory or make up any shortfall are at Micron's expense.
(i)    Yield. Micron will make commercially reasonable efforts to deliver
Designated Technology Memory Wafers under this Agreement that have a functional
die yield, on a **** basis, of no less than **** percent (****%) below the ****
functional die yield for the same product during the same **** at the Lehi Fab
or, if such product is not manufactured at Lehi during such ****, at the
Facility at which the Designated Technology Memory Wafers of such product were
manufactured.
(j)    Long Range Forecast. ****, in coordination with IMFT's **** business
plan, Intel will provide Micron with a forecast for Designated Technology Memory
Wafers for the lesser of **** or the remaining duration of the Term. Micron will
provide feedback on those forecasts within a commercially reasonable period of
time (or within a time period mutually agreed by the Parties from time-to-time)
following IMFT's **** business plan review.
3.2    **** Reviews and Reports. Each **** during the Term, Micron shall provide
Intel (and, at Intel's request, IMFT) with a **** report and meet with Intel
(and, at Intel's request, IMFT) to discuss **** and the most recent **** report.
The monthly report will include ****. At such meetings, the Parties shall define
****.

5
101243746.4

--------------------------------------------------------------------------------




ARTICLE 4
PURCHASE ORDERS, INVOICING AND PAYMENTS
4.1    Placement of Purchase Orders. Prior to the commencement of every Fiscal
Quarter, Intel shall place a purchase order in writing (via e-mail or facsimile
transmission) for Designated Technology Memory Wafers to be supplied by Micron
for the upcoming Fiscal Quarter during the Term (each such order, a “Purchase
Order”), which Purchase Order shall request a quantity of Designated Technology
Memory Wafers, for any Fiscal Month, that is no less than the Intel Committed
Wafers for such Fiscal Month.
4.2    Content of Purchase Orders. Each Purchase Order shall specify the
following items: (a) Purchase Order number; (b) description and part number of
each different Designated Technology Memory Wafer; (c) forecasted quantity of
each different design id; (d) forecasted unit Price and total forecasted Price
for each different design id, and total forecasted Price for all Designated
Technology Memory Wafers ordered; and (e) other terms (if any).
4.3    Acceptance of Purchase Order. If the quantity requested in a Purchase
Order is equal to the quantity set forth in the current Response to Forecast for
such upcoming Fiscal Quarter, Micron shall be deemed to accept such Purchase
Order. If the quantity requested in such Purchase Order exceeds the quantity set
forth in the current Response to Forecast for such upcoming Fiscal Quarter,
Micron shall be deemed to accept a quantity under such Purchase Order that is
equal to the quantity set forth in the current Response to Forecast and Micron
may accept or reject any excess quantities in its sole discretion. If any
Purchase Order contains any errors, Micron may accept or reject such Purchase
Order, or any portions thereof, in its sole discretion.
4.4    Taxes. All transfer taxes (e.g., goods and services tax, value added tax,
sales tax, service tax, business tax, etc.) imposed directly on or solely as a
result of the sale, transfer or delivery of Designated Technology Memory Wafers
and the payments therefor provided herein shall be stated separately on Micron's
invoice, shall be the responsibility of and collected from Intel, and shall be
remitted by Micron to the appropriate tax authority (“Recoverable Taxes”),
unless Intel provides valid proof of tax exemption prior to the effective date
of the transfer of the Designated Technology Memory Wafers or otherwise as
permitted by law prior to the time Micron is required to pay such taxes to the
appropriate tax authority. When property is delivered within jurisdictions in
which collection and remittance of taxes by Micron is required by law, Micron
shall have sole responsibility for remittance of said taxes to the appropriate
tax authorities. In the event such taxes are Recoverable Taxes and Micron does
not collect tax from Intel or remit such taxes to the appropriate Governmental
Entity on a timely basis, and is subsequently audited by any tax authority,
liability of Intel will be limited to the tax assessment for such Recoverable
Taxes, with no reimbursement for penalty or interest charges or other amounts
incurred in connection therewith. Notwithstanding anything herein to the
contrary, taxes other than Recoverable Taxes shall not be reimbursed by Intel,
and each Party is responsible for its own respective income taxes (including
franchise and other taxes based on net income or a variation thereof), taxes
based upon gross revenues or receipts, and taxes with respect to general
overhead, including but not limited to business and occupation taxes, and such
taxes shall not be Recoverable Taxes.

6
101243746.4

--------------------------------------------------------------------------------




4.5    Invoicing; Payment. MTI or MSA will invoice Intel on a Fiscal Monthly
basis for (a) the Price of the Designated Technology Memory Wafers delivered
(and any Intel Committed Wafers that Intel fails to purchase) during the
preceding Fiscal Month, and (b) the **** for the preceding Fiscal Month, if any.
If any invoice includes the Price of Designated Technology Memory Wafers that
constitute **** Wafers, the **** Wafers will be **** the Price of such ****
Wafers. All amounts owed under this Agreement shall be stated, calculated and
paid in United States Dollars. Except as otherwise specified in this Agreement,
Intel shall pay the invoicing entity for the amounts due, owing, and duly
invoiced under this Agreement within **** days following delivery of an invoice
therefor to such place as the invoicing entity may reasonably direct therein.
4.6    Payment to Subcontractors. Micron shall be responsible for and shall hold
Intel harmless for any and all payments to its vendors or subcontractors
utilized in the performance of this Agreement.
4.7    **** Wafers.
(a)    **** Wafers. Notwithstanding the **** of the aggregate **** associated
with the **** Wafers, Micron may **** the **** Wafers in any manner Micron
elects, in its sole and absolute discretion, including **** (the “**** Wafers”).
In the ****, Micron will indicate whether it intends to **** Wafers, but shall
not be bound by such indication ****. ****, Micron will **** Wafers at a Process
Technology Node level to the extent required to comply with this Agreement.
(b)    ****. If Micron ****, Micron will **** (the “****”) **** for such ****
Wafers; provided, however, that the **** associated with such **** Wafers ****.
With respect to the **** Wafers Micron manufactures, Micron will **** in the
Fiscal Month that is **** Fiscal Months after the Probe Testing of **** Wafers
and will **** within **** Business Days after ****. To the extent the ****
cannot be **** in a particular Fiscal Month of Designated Technology Devices,
then the ****.
(c)    **** Other Products. If Micron **** that was **** the **** Wafers for
****, the Parties will work together to ****.
4.8    **** Reporting and True Up.
(a)    Monthly Report. Within **** Business Days after the end of each Intel
fiscal month during the Term (and the first Intel fiscal month following the
Term if Micron delivers to Intel during such Intel fiscal month Designated
Technology Memory Wafers (other than **** Wafers) under this Agreement), Intel
shall deliver a report (the “**** Monthly Report”) that sets forth the
following:
(i)    ****;
(ii)    ****;
(iii)    ****;

7
101243746.4

--------------------------------------------------------------------------------




(iv)    ****;
(v)    ****; and
(vi)    ****.
(b)    **** Wafer Adjustment. If a **** exists for an Intel fiscal month during
which the **** related to any **** were ****, such **** shall be deemed to be
**** Wafers **** in such Intel fiscal month for purposes of Section 4.8(a). In
all cases other than that described in the immediately preceding sentence, the
**** shall be deemed to be a “ ****.”
(c)    Wafer ****. If a **** exists, then Intel shall **** (a “****”) ****.
Intel will **** concurrently with Intel's delivery of the applicable ****
Monthly Report. Following the Term, Intel may elect **** Wafers, in which case
Micron will be entitled to ****.
(d)    ****. If a **** exists at the end of any Fiscal Quarter, and the ****
shown on the most recent **** Monthly Report is ****, then Intel shall ****
within the **** Business Days after the end of such Fiscal Quarter; provided,
however, that, if any **** or **** exists in the final **** Monthly Report to be
delivered under this Agreement, then (i) if a **** exists, Intel shall **** and
(ii) if a **** exists, Micron shall ****, in each case within **** Business Days
after the date Intel delivers such **** Monthly Report.
4.9    Record Keeping.
(a)    Micron. MTI will, and will cause its Affiliates to, maintain during the
Term and for a period of not less than **** following the expiration or
termination of this Agreement, in accordance with GAAP and in sufficient detail
to enable an audit trail to be established, true and complete books and records
of account relating to the calculation of **** and **** (collectively with the
other related books and records of Micron maintained in the ordinary course of
business, the “Micron Records”).
(b)    Intel. Intel will, and will cause its Affiliates to, maintain during the
Term and for a period of not less than **** following the expiration or
termination of this Agreement, in accordance with GAAP and in sufficient detail
to enable an audit trail to be established, true and complete books and records
of account relating to ****, **** Wafers (if any), the **** Monthly Reports and
the **** (collectively with the other related books and records of Intel
maintained in the ordinary course of business, the “Intel Records”).
4.10    Financial Audit Rights.
(a)    Micron Right. The Parties agree that, at any time during the Term and
during the **** period immediately following the expiration or termination of
this Agreement, Micron may cause any independent, certified public accounting
firm selected and paid by Micron and reasonably acceptable to Intel (the “Micron
Auditor”), upon not fewer than **** days prior written notice, during normal
business hours and at the place Intel (or its Affiliate, as the case may be)
regularly keeps the Intel Records, to inspect and audit the Intel Records for
the purpose of verifying the compliance of Intel and any of its Affiliates with
the terms of this Agreement; provided, however, that Micron may not inspect and
audit the Intel Records of any Person included within Intel more than **** in
any **** period. Intel and each of its Affiliates will

8
101243746.4

--------------------------------------------------------------------------------




provide the Micron Auditor with reasonable access to Intel Records and
information requested during an audit. Intel Records will be made available to
the Micron Auditor under conditions of confidentiality, and it will report to
Micron and to Intel whether the terms of this Agreement are being met, including
whether ****. Any inspection or audit of the Intel Records under the terms of
this Section will be at Micron's sole cost and expense; provided, however, that
in the event any audit of the Intel Records discloses any ****, or any other
material breach of the obligations of Intel or any of its Affiliates under this
Agreement, Intel will reimburse Micron for all reasonable and actually incurred
costs and expenses associated with such audit. Failure, including refusal, by
Intel or any of its Affiliates to comply with the record keeping, mediation or
audit provisions set forth in this Agreement will constitute a material breach
of this Agreement by Intel and any such Affiliate and may result in termination
of the Agreement by Micron, without prejudice to all other remedies available to
Micron under the terms of this Agreement, including the right to monetary
damages and to equitable relief.
(b)    Intel Right. The Parties agree that, at any time during the Term and
during the **** period immediately following the expiration or termination of
this Agreement, Intel may cause any independent, certified public accounting
firm selected and paid by Intel and reasonably acceptable to Micron (the “Intel
Auditor”), upon not fewer than **** days prior written notice, during normal
business hours and at the place Micron (or its Affiliate, as the case may be)
regularly keeps the Micron Records, to inspect and audit the Micron Records for
the purpose of verifying the compliance of Micron and any of its Affiliates with
the terms of this Agreement; provided, however, that Intel may not inspect and
audit the Micron Records of any Person included within Micron more than **** in
any **** period. Micron and each of its Affiliates will provide the Intel
Auditor with reasonable access to Micron Records and information requested
during an audit. Micron Records will be made available to the Intel Auditor
under conditions of confidentiality, and it will report to Intel and to Micron
whether the terms of this Agreement are being met, including whether ****. Any
inspection or audit of the Micron Records under the terms of this Section will
be at Intel's sole cost and expense; provided, however, that in the event any
audit of the Micron Records discloses any ****, or any other material breach of
the obligations of Micron or any of its Affiliates under this Agreement, Micron
will reimburse Intel for all reasonable and actually incurred costs and expenses
associated with such audit. Failure, including refusal, by Micron or any of its
Affiliates to comply with the record keeping, mediation or audit provisions set
forth in this Agreement will constitute a material breach of this Agreement by
Micron and any such Affiliate and may result in termination of the Agreement by
Intel, without prejudice to all other remedies available to Intel under the
terms of this Agreement, including the right to monetary damages and to
equitable relief.
ARTICLE 5
TITLE, RISK OF LOSS AND SHIPMENT
5.1    Title and Risk of Loss. Intel shall take title to, and assume risk of
loss with respect to, the Designated Technology Memory Wafers that are exported
from the country of manufacturing using the term **** and for Designated
Technology Memory Wafers that are not exported from the country of manufacturing
using the term ****, in each case pursuant to ****.
5.2    Packaging. All packaging of the Designated Technology Memory Wafers shall
be

9
101243746.4

--------------------------------------------------------------------------------




in conformance with the Specifications, Intel's reasonable instructions, and
general industry standards, and shall be reasonably resistant to damage that may
occur during transportation. Marking on the packages shall be made by Micron in
accordance with Intel's reasonable instructions.
5.3    Shipment. Intel shall provide shipping instructions to Micron, shall bear
all shipping costs, and shall directly pay all shipping carriers. All Designated
Technology Memory Wafers shall be prepared for shipment in a manner that:
(a) follows good commercial practice; (b) is acceptable to common carriers for
shipment at the lowest rate; and (c) is adequate to ensure safe arrival. If and
to the extent directed by Intel, Micron will mark all containers with necessary
lifting, handling, and shipping information, Purchase Order number, date of
shipment, and the names of Intel and applicable customer. At Intel's request,
Micron will provide drop-shipment of Designated Technology Memory Wafers to
Intel's customers. Shipment may be provided by a subcontractor to Micron.
5.4    Customs Clearance. Upon Intel's request, Micron will promptly provide
Intel with a statement of origin for all Designated Technology Memory Wafers and
with applicable customs documentation for Designated Technology Memory Wafers
wholly or partially manufactured outside of the country of import.
ARTICLE 6
WARRANTY; HAZARDOUS MATERIALS; DISCLAIMER
6.1    Warranty. Micron makes the following warranties regarding the Designated
Technology Memory Wafers furnished hereunder, which warranties shall survive any
delivery, inspection, acceptance, payment, or resale of the Designated
Technology Memory Wafers:
(a)    the Designated Technology Memory Wafers will conform to all agreed
Specifications;
(b)    the Designated Technology Memory Wafers are free from defects in
materials or workmanship; and
(c)    Micron has the necessary right, title, and interest to provide the
Designated Technology Memory Wafers to Intel and the Designated Technology
Memory Wafers will be free of liens and encumbrances affecting title, not
including any warranty of non-infringement.
6.2    Warranty Claims. Within a period of time, not to exceed the lesser of the
actual warranty period applicable to the end customer for the Designated
Technology Memory Wafer at issue or **** from the date of the delivery of the
Designated Technology Memory Wafers at issue to Intel (the “Warranty Notice
Period”), Intel shall notify Micron if it believes that any Designated
Technology Memory Wafer does not meet the warranty set forth in Section 6.1.
Intel shall return such Designated Technology Memory Wafers (or Designated
Technology Devices manufactured from Designated Technology Memory Wafers, as the
case may be) to Micron as directed by Micron. If a Designated Technology Memory
Wafer is determined not to be in compliance with such warranty, then Intel shall
be entitled to return such Designated Technology Memory Wafer and cause Micron
to replace at Micron's expense or, at Intel's option, receive a

10
101243746.4

--------------------------------------------------------------------------------




credit or refund of any monies paid to Micron in respect of such Designated
Technology Memory Wafer. Such credit or refund shall in no event exceed on a
per-unit basis the final price paid for the Probed Wafer under this Agreement,
and shall not include any transfer taxes paid in respect of the Probed Wafer.
The basis for such refund or credit shall be ****. THE FOREGOING REMEDY IS
INTEL'S SOLE AND EXCLUSIVE REMEDY FOR MICRON'S FAILURE TO MEET ANY WARRANTY OF
SECTION 6.1.
6.3    Hazardous Materials.
(a)    If Designated Technology Memory Wafers provided hereunder include
Hazardous Materials as determined in accordance with applicable law, Micron
represents and warrants that Micron and Micron's employees, agents, and
subcontractors actually working with such materials in providing the Designated
Technology Memory Wafers hereunder to Intel shall be trained in accordance with
applicable law regarding the nature of and hazards associated with the handling,
transportation, and use of such Hazardous Materials, as applicable to Micron.
(b)    To the extent required by applicable law, Micron shall provide Intel with
Material Safety Data Sheets (MSDS) either prior to or accompanying any delivery
of Designated Technology Memory Wafers to Intel.
6.4    Disclaimer. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS ARTICLE 6,
MICRON HEREBY EXPRESSLY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR
IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE,
NON-INFRINGEMENT OR OTHERWISE, WITH RESPECT TO THE Designated Technology MEMORY
WAFERS PROVIDED UNDER THIS AGREEMENT. THE WARRANTIES WILL NOT APPLY TO: (i) ANY
WARRANTY CLAIM OR ISSUE, OR DEFECT TO THE EXTENT CAUSED BY TECHNICAL MATERIALS
PROVIDED OR SPECIFIED BY, THROUGH OR ON BEHALF OF INTEL, INCLUDING BUT NOT
LIMITED TO PRODUCT DESIGNS, TECHNOLOGY AND TEST PROGRAMS; OR (ii) ANY OF THE
Designated Technology MEMORY WAFERS THAT HAVE BEEN REPAIRED OR ALTERED, EXCEPT
AS AUTHORIZED BY MICRON, OR WHICH ARE SUBJECTED TO MISUSE, NEGLIGENCE, ACCIDENT
OR ABUSE.
ARTICLE 7
CONFIDENTIALITY
All information provided, disclosed or obtained in the performance of any of the
Parties' activities under this Agreement shall be subject to all applicable
provisions of the Confidentiality Agreement. Furthermore, the terms and
conditions of this Agreement shall be considered “Confidential Information”
under the Confidentiality Agreement for which each Party is considered a
“Receiving Party” under such agreement. To the extent there is a conflict
between this Agreement and the Confidentiality Agreement, the terms of this
Agreement shall control.

11
101243746.4

--------------------------------------------------------------------------------




ARTICLE 8
INDEMNIFICATION
8.1    Mutual General Indemnity. Subject to Article 9, each Indemnifying Party
shall indemnify, defend and hold harmless each Indemnified Party from and
against any and all Indemnified Losses based on or attributable to any Third
Party Claim or threatened Third Party Claim arising under this Agreement and as
a result of the **** of the Indemnifying Party or any of its respective
officers, directors, employees, agents or subcontractors. Notwithstanding the
foregoing, this Section 8.1 shall not apply to any claims or losses based on or
attributable to intellectual property infringement.
8.2    Indemnification Procedures.
(a)    General Procedures. Promptly after the receipt by any Indemnified Party
of a notice of any Third Party Claim that an Indemnified Party seeks to be
indemnified under this Agreement, such Indemnified Party shall give written
notice of such Third Party Claim to the Indemnifying Party, stating in
reasonable detail the nature and basis of each allegation made in the Third
Party Claim and the amount of potential Indemnified Losses with respect to each
allegation, to the extent known, along with copies of the relevant documents
received by the Indemnified Party evidencing the Third Party Claim and the basis
for indemnification sought. Failure of the Indemnified Party to give such notice
shall not relieve the Indemnifying Party from liability on account of this
indemnification, except if and only to the extent that the Indemnifying Party is
actually prejudiced by such failure or delay. Thereafter, the Indemnified Party
shall deliver to the Indemnifying Party, promptly after the Indemnified Party's
receipt thereof, copies of all notices and documents (including court papers)
received by the Indemnified Party relating to the Third Party Claim. The
Indemnifying Party shall have the right to assume the defense of the Indemnified
Party with respect to such Third Party Claim upon written notice to the
Indemnified Party delivered within thirty (30) days after receipt of the
particular notice from the Indemnified Party. So long as the Indemnifying Party
has assumed the defense of the Third Party Claim in accordance herewith and
notified the Indemnified Party in writing thereof, (i) the Indemnified Party may
retain separate co-counsel at its sole cost and expense and participate in the
defense of the Third Party Claim, it being understood that the Indemnifying
Party shall pay all reasonable costs and expenses of counsel for the Indemnified
Party after such time as the Indemnified Party has notified the Indemnifying
Party of such Third Party Claim and prior to such time as the Indemnifying Party
has notified the Indemnified Party that it has assumed the defense of such Third
Party Claim; (ii) the Indemnified Party shall not file any papers or, other than
in connection with a settlement of the Third Party Claim, consent to the entry
of any judgment without the prior written consent of the Indemnifying Party (not
to be unreasonably withheld, conditioned or delayed); and (iii) the Indemnifying
Party will not consent to the entry of any judgment or enter into any settlement
with respect to the Third Party Claim (other than a judgment or settlement that
is solely for money damages and is accompanied by a release of all indemnifiable
claims against the Indemnified Party) without the prior written consent of the
Indemnified Party (not to be unreasonably withheld, conditioned or delayed).
Whether or not the Indemnifying Party shall have assumed the defense of the
Indemnified Party for a Third Party Claim, such Indemnifying Party shall not be
obligated to indemnify and hold harmless the Indemnified Party hereunder for any
consent to the entry of judgment or settlement entered into with respect to such
Third Party Claim without the Indemnifying Party's prior

12
101243746.4

--------------------------------------------------------------------------------




written consent, which consent shall not be unreasonably withheld, conditioned
or delayed.
(b)    Equitable Remedies. In the case of any Third Party Claim where the
Indemnifying Party reasonably believes that it would be appropriate to settle
such Third Party Claim using equitable remedies, the Indemnifying Party and the
Indemnified Party shall work together in good faith to agree to a settlement;
provided, however, that no Party shall be under any obligation to agree to any
such settlement.
(c)    Treatment of Indemnification Payments; Insurance Recoveries. Any
indemnity payment under this Agreement shall be decreased by any amounts
actually recovered by the Indemnified Party under third party insurance policies
with respect to such Indemnified Losses (net of any premiums paid by such
Indemnified Party under the relevant insurance policy), each Party agreeing
(i) to use all reasonable efforts to recover all available insurance proceeds
and (ii) to the extent that any indemnity payment under this Agreement has been
paid by the Indemnifying Party to the Indemnified Party prior to the recovery by
the Indemnified Party of such insurance proceeds, the amount of such insurance
proceeds actually recovered by the Indemnified Party shall be promptly paid to
the Indemnifying Party.
(d)    Certain Additional Procedures. The Indemnified Party shall cooperate and
assist the Indemnifying Party in determining the validity of any Third Party
Claim for indemnity by the Indemnified Party and in otherwise resolving such
matters. The Indemnified Party shall cooperate in the defense by the
Indemnifying Party of each Third Party Claim (and the Indemnified Party and the
Indemnifying Party agree with respect to all such Third Party Claim that a
common interest privilege agreement exists between them), including
(i) permitting the Indemnifying Party to discuss the Third Party Claim with such
officers, employees, consultants and representatives of the Indemnified Party as
the Indemnifying Party reasonably requests; (ii) providing to the Indemnifying
Party copies of documents and samples of products as the Indemnifying Party
reasonably requests in connection with defending such Third Party Claim;
(iii) preserving all properties, books, records, papers, documents, plans,
drawings, electronic mail and databases relating to pertinent matters under the
Indemnified Party's custody or control in accordance with such Party's corporate
documents retention policies, or longer to the extent reasonably requested by
the Indemnifying Party; (iv) notifying the Indemnifying Party promptly of
receipt by the Indemnified Party of any subpoena or other third party request
for documents or interviews and testimony; (v) providing to the Indemnifying
Party copies of any documents produced by the Indemnified Party in response to
or compliance with any subpoena or other third party request for documents; and
(vi) except to the extent inconsistent with the Indemnified Party's obligations
under applicable law and except to the extent that to do so would subject the
Indemnified Party or its employees, agents or representatives to criminal or
civil sanctions, unless ordered by a court to do otherwise, not producing
documents to a third party until the Indemnifying Party has been provided a
reasonable opportunity to review, copy and assert privileges covering such
documents.

13
101243746.4

--------------------------------------------------------------------------------




ARTICLE 9
LIMITATION OF LIABILITY
9.1    Damages Limitation. SUBJECT TO SECTION 9.4, IN NO EVENT SHALL EITHER
PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL OR
OTHER INDIRECT DAMAGES OR ANY PUNITIVE OR EXEMPLARY DAMAGES ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT, WHETHER SUCH DAMAGES ARE BASED ON BREACH OF
CONTRACT, TORT (INCLUDING ****) OR OTHER THEORY OF LIABILITY, AND EVEN IF A
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.
9.2    Remedy. THE PARTIES AGREE THAT TO THE EXTENT A CLAIM ARISES UNDER THIS
AGREEMENT, THE CLAIM SHALL BE BROUGHT UNDER THIS AGREEMENT.
9.3    Damages Cap. SUBJECT TO SECTION 9.4, IF EITHER PARTY SHALL BE LIABLE TO
THE OTHER PARTY FOR ANY MATTER ARISING FROM THIS AGREEMENT, WHETHER BASED UPON
AN ACTION OR CLAIM IN CONTRACT, WARRANTY, EQUITY, **** OR OTHERWISE (INCLUDING
ANY ACTION OR CLAIM ARISING FROM **** OR OTHERWISE, OF THE LIABLE PARTY), THE
AMOUNT OF DAMAGES RECOVERABLE AGAINST THE LIABLE PARTY WITH RESPECT TO ANY
BREACH, PERFORMANCE, NONPERFORMANCE, **** HEREUNDER WILL NOT EXCEED THE LESSER
OF THE ACTUAL DAMAGES ALLOWED HEREUNDER OR **** DOLLARS ($****).
9.4    Exclusions and Mitigation. Section 9.1 and 9.3 will not apply to either
Party's breach of Article 7. Section 9.3 will not apply to Intel's or Micron's
failure to meet a payment obligation which is due and payable under this
Agreement. Each Party shall have a duty to use commercially reasonable efforts
to mitigate damages for which the other Party is responsible.
9.5    Losses. Except as provided under Section 8.1, Micron and Intel each shall
be responsible for Losses to their respective tangible personal or real property
(whether owned or leased), and each Party agrees to look only to their own
insurance arrangements with respect to such damages. Micron and Intel waive all
rights to recover against each other, including each Party's insurers'
subrogation rights, if any, for any loss or damage to their respective tangible
personal property or real property (whether owned or leased) from any cause
covered by insurance maintained by each of them, including their respective
deductibles or self-insured retentions. Notwithstanding the foregoing, in the
event of a loss hereunder involving a property, transit or crime event or
occurrence that: (a) is insured under Intel's insurance policies; (b) a single
insurance deductible applies; and (c) the loss event or occurrence affects the
insured ownership or insured legal interests of the Parties, then the Parties
shall share the cost of the deductible in proportion to each Party's insured
ownership or legal interests in relative proportion to the total insured
ownership or legal interests of the Parties.

14
101243746.4

--------------------------------------------------------------------------------




ARTICLE 10
TERM AND TERMINATION
10.1    Term. The term of this Agreement commences on the Effective Date and
continues in effect until the earlier of (a) the **** anniversary of the ****,
(b) the **** anniversary of the ****, (c) the **** anniversary of the date on
which a Party receives a notice of termination of this Agreement pursuant to
Section 10.2 (other than Section 10.2(a), 10.2(b) or 10.2(c)), (d) the date on
which a Party receives a notice of termination of this Agreement pursuant to
Section 10.2(b) or 10.2(c), or (e) the date on which a Party receives a notice
of termination of this Agreement pursuant to Section 10.2(a), or at the
non-breaching Party's election, the **** anniversary of such date, which
election will be set forth in the notice (such period of time, the “Term”).
10.2    Termination. This Agreement may be terminated by:
(a)    Intel by written notice to Micron upon a material breach of this
Agreement by Micron or by Micron by written notice to Intel upon a material
breach of this Agreement by Intel, in each case if such breach remains uncured
**** days following notice by the non-breaching Party; provided, however, that
such cure period shall be **** days if the material breach is a failure to pay
monies due under this Agreement;
(b)    Intel by written notice to MTI within **** days after the **** if Intel
is permitted to terminate this Agreement ****;
(c)    MTI by written notice to Intel within **** days after the **** if MTI is
permitted to terminate this Agreement ****;
(d)    either Party by written notice to the other Party within **** days after
the occurrence of a ****;
(e)    Intel by written notice to Micron within **** days after the occurrence
of a ****;
(f)    Intel by written notice to Micron within **** days after the occurrence
of a ****; and
(g)    Micron by written notice to Intel within **** days after the occurrence
of a ****.
10.3    Survival. Termination of this Agreement shall not affect any of the
Parties' respective rights accrued or obligations owed before termination,
including any rights or obligations of the Parties in respect of any accepted
Purchase Orders existing at the time of termination. In addition, the following
shall survive termination of this Agreement for any reason: Sections 2.2,
3.1(g), 6.2 and 6.4 and Articles 4, 7, 8, 9, 10 and 11.

15
101243746.4

--------------------------------------------------------------------------------




ARTICLE 11
MISCELLANEOUS
11.1    Force Majeure Events. The Parties shall be excused from any failure to
perform any obligation hereunder to the extent such failure is caused by a Force
Majeure Event. A Force Majeure Event shall operate to excuse a failure to
perform an obligation hereunder only for the period of time during which the
Force Majeure Event renders performance impossible or infeasible and only if the
Party asserting Force Majeure as an excuse for its failure to perform has
provided written notice to the other Party specifying the obligation to be
excused and describing the events or conditions constituting the Force Majeure
Event. As used herein, “Force Majeure Event” means the occurrence of an event or
circumstance beyond the reasonable control of the party failing to perform,
including (a) explosions, fires, flood, earthquakes, catastrophic weather
conditions, or other elements of nature or acts of God; (b) acts of war
(declared or undeclared), acts of terrorism, insurrection, riots, civil
disorders, rebellion or sabotage; (c) acts of federal, state, local or foreign
governmental authorities or courts; (d) labor disputes, lockouts, strikes or
other industrial action, whether direct or indirect and whether lawful or
unlawful; (e) failures or fluctuations in electrical power or telecommunications
service or equipment; and (f) delays caused by the other Party's nonperformance
hereunder.
11.2    Specific Performance. The Parties agree that irreparable damage will
result if this Agreement is not performed in accordance with its terms, and the
Parties agree that any damages available at law for a breach of this Agreement
would not be an adequate remedy. Therefore, the provisions hereof and the
obligations of the Parties hereunder shall be enforceable in a court of equity,
or other tribunal with jurisdiction, by a decree of specific performance, and
appropriate preliminary or permanent injunctive relief may be applied for and
granted in connection therewith. Such remedies and all other remedies provided
for in this Agreement shall, however, be cumulative and not exclusive and shall
be in addition to any other remedies that a Party may have under this Agreement.
11.3    Assignment. This Agreement shall be binding upon and inure to the
benefit of the permitted successors and assigns of each Party hereto. Neither
this Agreement nor any right or obligation hereunder may be assigned or
delegated by either Party in whole or in part to any other Person, other than a
wholly-owned Subsidiary of a Party, without the prior written consent of the
non-assigning Parties. Any purported assignment in violation of the provisions
of this Section shall be null and void and have no effect. No assignment or
delegation by any Party will relieve or release the delegating Party from any of
its liabilities and obligations under this Agreement.
11.4    Compliance with Laws and Regulations. Each of the Parties shall comply
with, and shall use reasonable efforts to require that its respective
subcontractors comply with, Applicable Laws relating to this Agreement and the
performance of a Party's rights hereunder.
11.5    Notice. All notices and other communications hereunder shall be in
writing and shall be deemed given upon (a) transmitter's confirmation of a
receipt of a facsimile transmission; (b) confirmed delivery by a standard
overnight carrier or when delivered by hand; (c) the expiration of five (5)
Business Days after the day when mailed in the United States by certified or
registered mail, postage prepaid; or (d) delivery in Person, addressed at the
following

16
101243746.4

--------------------------------------------------------------------------------




addresses (or at such other address for a party as shall be specified by like
notice):
In the case of Micron:
Micron Technology, Inc.
****
****
Attention: ****
Facsimile Number: ****
In the case of Intel:
Intel Corporation
****
****
Attention: ****
Facsimile Number: ****
Either Party may change its address for notices upon giving ten (10) days
written notice of such change to the other Party in the manner provided above.
11.6    Waiver. The failure at any time of a Party to require performance by the
other Party of any responsibility or obligation required by this Agreement shall
in no way affect a Party's right to require such performance at any time
thereafter, nor shall the waiver by a Party of a breach of any provision of this
Agreement by the other Party constitute a waiver of any other breach of the same
or any other provision nor constitute a waiver of the responsibility or
obligation itself.
11.7    Severability. Should any provision of this Agreement be deemed in
contradiction with the laws of any jurisdiction in which it is to be performed
or unenforceable for any reason, such provision shall be deemed null and void,
but this Agreement shall remain in full force in all other respects. Should any
provision of this Agreement be or become ineffective because of changes in
Applicable Laws or interpretations thereof, or should this Agreement fail to
include a provision that is required as a matter of law, the validity of the
other provisions of this Agreement shall not be affected thereby. If such
circumstances arise, the Parties hereto shall negotiate in good faith
appropriate modifications to this Agreement to reflect those changes that are
required by Applicable Law.
11.8    Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended or shall be construed to confer, directly or indirectly,
upon or give to any Person, other than the Parties hereto, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
covenant, condition or other provision contained herein.
11.9    Amendment. This Agreement may not be modified or amended except by a
written instrument executed by or on behalf of each of the Parties to this
Agreement.

17
101243746.4

--------------------------------------------------------------------------------




11.10    Entire Agreement. This Agreement and the applicable provisions of the
Confidentiality Agreement, which are incorporated herein and made a part hereof,
together with the Exhibits and Schedules hereto and the agreements and
instruments expressly provided for herein, constitute the entire agreement of
the Parties hereto with respect to the subject matter hereof and supersede all
prior agreements and understandings, oral and written, between the Parties
hereto with respect to the subject matter hereof.
11.11    Choice of Law. This Agreement shall be construed and enforced in
accordance with and governed by the laws of the State of Delaware, without
giving effect to the principles of conflict of laws thereof.
11.12    Jurisdiction; Venue. Any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this Agreement shall be brought in a state or federal court located in Delaware
and each of the Parties to this Agreement hereby consents and submits to the
exclusive jurisdiction of such courts (and of the appropriate appellate courts
therefrom) in any such suit, action or proceeding and irrevocably waives, to the
fullest extent permitted by Applicable Law, any objection which it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
in any such court or that any such suit, action or proceeding which is brought
in any such court has been brought in an inconvenient forum. Process in any such
suit, action or proceeding may be served on any party anywhere in the world,
whether within or without the jurisdiction of any such court.
11.13    Headings. The headings of the Articles and Sections in this Agreement
are provided for convenience of reference only and shall not be deemed to
constitute a part hereof.
11.14    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
11.15    Insurance. Without limiting or qualifying Micron's liabilities,
obligations, or indemnities otherwise assumed by Micron pursuant to this
Agreement, Micron shall maintain, at no charge to Intel, with companies
acceptable to Intel: Commercial General Liability insurance with limits of
liability not less than **** Dollars ($****) per occurrence and including
liability coverage for bodily injury or property damage ****. Micron's insurance
shall be primary with respect to liabilities assumed by Micron in this Agreement
to the extent such liabilities are the subject of Micron's insurance, and any
applicable insurance maintained by Intel shall be excess and non-contributing.
The above coverage shall name Intel as additional insured as respects Micron's
work or services provided to or on behalf of Intel.
[Signature page follows]













18
101243746.4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed by and on behalf of
the Parties hereto as of the Effective Date.
INTEL CORPORATION




By: /s/ Brian Krzanich________________
Brian Krzanich
Senior Vice President, Chief Operating Officer


 
MICRON SEMICONDUCTOR ASIA PTE. LTD.


By: /s/ Brian J. Shields_________________
Brian J. Shields
Senior Managing Director and Chairman


 
 
MICRON TECHNOLOGY, INC.




By: /s/ D. Mark Durcan________________
D. Mark Durcan
Chief Executive Officer



THIS IS THE SIGNATURE PAGE FOR THE
PRODUCT SUPPLY AGREEMENT BY AND AMONG
INTEL CORPORATION, MICRON SEMICONDUCTOR ASIA PTE. LTD.
AND MICRON TECHNOLOGY, INC.












--------------------------------------------------------------------------------




EXHIBIT A
DEFINITIONS
“**** Wafers” means, with respect to a ****, the ****, which **** shall be ****
if Intel's **** is **** any subsequent **** by a ****.
“Agreement” shall have the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable laws, statutes, rules, regulations,
ordinances, orders, codes, arbitration awards, judgments, decrees or other legal
requirements of any Governmental Entity.
“****” means, with respect to **** Wafers, the aggregate **** by Micron on the
Designated Technology Devices contained on such **** Wafers **** such Designated
Technology Devices were the Designated Technology Devices that **** in the
Fiscal Month that is **** Fiscal Months following the Fiscal Month in which such
**** Wafers were Probe Tested.
“Binding Forecast Wafers” shall have the meaning set forth in Section 3.1(c).
“Business Day” means a day that is not a Saturday, Sunday or other day on which
commercial banking institutions in the State of New York are authorized or
required by Applicable Law to be closed.
“****” means a ****.
“****” means a ****.
“****” shall have the meaning set forth in the Designated Technology JDPA.
“Confidentiality Agreement” means that certain Second Amended and Restated
Mutual Confidentiality Agreement, dated as of the Effective Date, by and among
Intel, MTI, Micron Semiconductor Asia Pte Ltd., Intel Technology Asia Pte. Ltd.,
IMFT, and IM Flash Singapore, LLP, as amended.
“**** Designated Technology Device” means a Designated Technology Device that
****.
“**** Monthly Report” shall have the meaning set forth in Section 4.8(a).
“**** Product” means ****. For clarity, “ **** Product” includes any ****.
Notwithstanding the foregoing, **** Product will not be construed to cover ****.
“****” shall have the meaning set forth in Section 2.1.
“Demand Forecast” shall have the meaning set forth in Section 3.1(a).
“Designated Technology Device” shall have the meaning set forth in the
Designated Technology Joint Development Program Agreement for so long as that
agreement is in effect and, following termination of such agreement, “Designated
Technology Device” shall thereafter

20
101243746.4

--------------------------------------------------------------------------------




have the meaning as it existed on the last day of the term of such agreement.
“Designated Technology JDPA” means that Designated Technology Joint Development
Program Agreement, dated as of February 27, 2012, by and between Intel and MTI,
as amended.
“Designated Technology Memory Wafer” means a Prime Wafer that has been processed
to the point of containing multiple Designated Technology Devices and that has
undergone Probe Testing, but before singulation of said die into individual
semiconductor die.
“Effective Date” shall have the meaning set forth in the preamble to this
Agreement.
“Excursion” means an occurrence during production that is outside normal
historical behavior as established by the Parties in writing in the applicable
Specifications which may impact performance, quality, reliability or delivery
commitments hereunder for Designated Technology Memory Wafers.
“Facility” means any facility at which Designated Technology Memory Wafers are
manufactured for the purposes of this Agreement.
“Fiscal Month” means any of the twelve financial accounting months within
Micron's Fiscal Year.
“Fiscal Quarter” means any of the four financial accounting quarters within
Micron's Fiscal Year.
“Fiscal Year” means the fiscal year of Micron for financial accounting purposes.
“****” means, with respect to a particular Fiscal Month, the difference of (i)
the **** for Designated Technology Memory Wafers Probe Tested in such Fiscal
Month, minus (ii) **** for Designated Technology Memory Wafers Probe Tested in
such Fiscal Month. The Parties will work together to ensure that **** under this
Agreement are not also **** (as defined in such agreements).
“****” shall have the meaning set forth in Section 3.1(f)(iii).
“****” means, with respect to a particular Fiscal Month, a number of Designated
Technology Memory Wafers equal to the **** Wafers for such Fiscal Month ****.
“****” shall have the meaning set forth in Section 4.8(a)(iii).
“Force Majeure Event” shall have the meaning set forth in Section 11.1.
“**** Wafers” shall have the meaning set forth in Section 3.1(f)(iii).
“**** Wafers” means, for a particular Fiscal Month in which there are ****
Wafers, the ****.

21
101243746.4

--------------------------------------------------------------------------------




“****” means, for a particular Fiscal Month, (i) if such Fiscal Month has four
(4) weeks, **** Designated Technology Memory Wafers and (ii) if such Fiscal
Month has five (5) weeks **** Designated Technology Memory Wafers.
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
“Governmental Entity” means any governmental authority or entity, including any
agency, board, bureau, commission, court, municipality, department, subdivision
or instrumentality thereof, or any arbitrator or arbitration panel.
“Hazardous Materials” means dangerous goods, chemicals, contaminants,
substances, pollutants or any other materials that are defined as hazardous by
relevant local, state, national, or international law, regulations and
standards.
“IMFT” means IM Flash Technologies LLC, a Delaware limited liability company.
“IMFT Services Agreement” means that certain Services Agreement among IMFT,
Intel and MTI dated as of September 18, 2009, as amended, including by that
certain First Amendment to Services Agreement (IMFT Services to Intel) among
IMFT, Intel and MTI dated as of the Effective Date.
“IMFT Supply Agreement - Intel” means that certain Amended and Restated Supply
Agreement between IMFT and Intel dated as of the Effective Date, as amended.
“IMFT Supply Agreement - Micron” means that certain Amended and Restated Supply
Agreement between IMFT and MTI dated as of the Effective Date, as amended.
“IMFT Supply Agreements” means the IMFT Supply Agreement - Intel and the IMFT
Supply Agreement - Micron.
“Indemnified Losses” means all direct, out-of-pocket liabilities, damages,
losses, costs and expenses of any nature incurred by an Indemnified Party,
including reasonable attorneys' fees and consultants' fees, and all damages,
fines, penalties and judgments awarded or entered against an Indemnified Party,
but specifically excluding any special, consequential or other types of indirect
damages.
“Indemnified Party” means any of the following to the extent entitled to seek
indemnification under this Agreement: Intel, Micron, and their respective
affiliates, officers, directors, employees, agents, assigns and successors.
“Indemnifying Party” means the Party owing a duty of indemnification to an
Indemnified Party with respect to a particular Third Party Claim.
“Intel” shall have the meaning set forth in the preamble to this Agreement.
“Intel Auditor” shall have the meaning set forth in Section 4.10(b).

22
101243746.4

--------------------------------------------------------------------------------




“Intel Committed Wafers” shall have the meaning set forth in Section 3.1(d).
“Intel Records” shall have the meaning set forth in Section 4.9(b).
“JDP Committee” means that JDP Committee as defined in the Designated Technology
JDPA.
“Lehi Fab” shall have the meaning ascribed to it in the Operating Agreement.
“Losses” means, collectively, any and all insurable liabilities, damages,
losses, costs and expenses (including reasonable attorneys' and consultants'
fees and expenses).
“**** Wafers” shall have the meaning set forth in Section 3.1(g).
“****” means the ****.
“****” means, for a particular Fiscal Month, an amount equal to the difference
of (i) the aggregate **** for all **** Wafers that were Probe Tested **** Fiscal
Months prior to such Fiscal Month, minus (ii) the aggregate **** for all ****
Wafers sold in such Fiscal Month.
“****” shall have the meaning set forth in Section 4.7(b).
“**** Wafers” shall have the meaning set forth in Section 4.7(a).
“Micron” shall have the meaning set forth in the preamble to this Agreement.
“Micron Auditor” shall have the meaning set forth in Section 4.10(a).
“Micron Records” shall have the meaning set forth in Section 4.9(a).
“****” means a number of Designated Technology Memory Wafers equal to the
product of (i) ****, multiplied by (ii) the difference of (a) **** percent
(****%), minus (b) the product of (I) **** percent (****%), multiplied by (II)
Q, where “Q” equals **** depending on when the **** falls as described in the
following chart:
If the **** occurs in one of the following ****  Fiscal **** periods of the
then-existing ****:
then Q equals:
Fiscal **** through ****:
****
Fiscal **** through ****:
****
Fiscal ****  through ****:
****
Fiscal ****  through ****:
****




23
101243746.4

--------------------------------------------------------------------------------




“****” means, with respect to **** Wafers, an amount equal to the sum of (i) the
aggregate **** for the ****, plus (ii) the aggregate **** with the Designated
Technology Devices contained on such **** Wafers ****.
“Modified GAAP” means GAAP, except that: (i) stock-related expenses (including
stock options, restricted stock, stock appreciation rights, restricted stock
units, stock purchase programs or any award based on equity of MTI or Intel)
associated with the seconded individuals to IMFT will not be recorded or
disclosed in the financial statements of IMFT; and (ii) the value of any asset
contributed or otherwise transferred to IMFT from MTI or Intel shall be the
value as agreed upon by MTI and Intel at the time of the contribution or
transfer, as applicable, and, if such asset is to be depreciated or amortized
under GAAP, the useful life and method of depreciation or amortization for such
assets shall be determined by applying the accounting policies used by IMFT for
like assets. The value of the Lehi Property (as defined in the Operating
Agreement) shall be **** ($****).
“MSA” shall have the meaning set forth in the preamble to this Agreement.
“MTI” shall have the meaning set forth in the preamble to this Agreement.
“****” means a device whose primary purpose is to ****. The **** is compliant
with **** and does not perform ****.
“****” shall have the meaning set forth in Section 4.8(a)(vi).
“****” shall have the meaning set forth in Section 4.8(a)(vi).
“Operating Agreement” means that Second Amended and Restated Limited Liability
Company Operating Agreement of IM Flash Technologies, LLC, dated as of the
Effective Date, between Intel and MTI, as amended.
“Party” shall have the meaning set forth in the preamble to this Agreement.
“****” means, at any particular time, the **** of Designated Technology Memory
Wafers included in ****.
“****” means, with respect to a particular ****, the Fiscal Month in which such
**** exists; provided, however, that, if the **** exists in **** Fiscal Month
****, the **** Fiscal Month in which such **** exists in **** will be the ****.
“Person” means any natural person and any corporation, firm, partnership, trust,
estate, limited liability company, or other entity resulting from any form of
association.
“Price” means the calculation referenced on Schedule 4.5.
“Prime Wafer” means the raw silicon wafers required, on a product-by-product
basis, for the manufacturer.

24
101243746.4

--------------------------------------------------------------------------------




“Probe Testing” means testing, using a wafer test program as set forth in the
applicable Specifications, of a wafer that has completed all processing steps
deemed necessary to complete the creation of the desired Designated Technology
Devices in the die on such wafer, the purpose of which test is to determine how
many and which of the die meet the applicable criteria for such die set forth in
the Specifications.
“Process Technology Node” means a process with a known feature size or number of
tiers or decks that is differentiated from another or others that have a
different feature size or number of tiers or decks that yields at least a ****
percent (****%) difference in **** relative to each other. For clarity, a
difference in the number of **** shall not be considered a different process
node for purposes of this definition of “Process Technology Node.”
“****” means the earlier of (i) “****” as specified in **** or (ii) ****.
“Purchase Order” shall have the meaning set forth in Section 4.1.
“Recoverable Taxes” shall have the meaning set forth in Section 4.4.
“****” means, with respect to a Designated Technology Memory Wafer with a
particular design id, the **** such Designated Technology Memory Wafer, ****.
The **** shall be those relating to the **** so long as the design id in
question **** during the applicable Fiscal **** (whether or not the Probed
Wafers supplied hereunder during such Fiscal **** were ****). If the design id
in question **** during the applicable Fiscal ****, then the various **** shall
be those relating to the **** (or was ****, as the case may be) in question.
Notwithstanding anything herein to the contrary, in the event Intel **** in any
Fiscal **** pursuant to ****, then the **** for such Fiscal **** shall exclude
any **** that may have otherwise resulted from the ****.
“Response to Forecast” shall have the meaning set forth in Section 3.1(b).
“Specifications” means those specifications used to describe, characterize, and
define the yield, quality and performance of the Designated Technology Memory
Wafers, including any interim performance specifications at Probe Testing, as
such specifications may be agreed from time to time by the Parties; provided,
however, that (i) if a design id is being manufactured in the Lehi Fab, the
Specifications for each design id shall be the same as the specifications for
such design id applicable to Intel pursuant to the IMFT Supply Agreement -
Intel; and (ii) if a design id is not being manufactured in the Lehi Fab, the
Specifications for that design id shall be as established by the JDP Committee.
“Subsidiary” means as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, partnership or other entity are at the time owned, or the
management of which is otherwise controlled, directly or indirectly through one
or more intermediaries, or both, by such Person.
“****” shall have the meaning set forth in Section 3.1(e)(i).

25
101243746.4

--------------------------------------------------------------------------------




“****” shall have the meaning set forth in Section 3.1(e)(i).
“****” shall have the meaning set forth in Section 3.1(e)(i).
“****” shall have the meaning set forth in Section 4.8(b).
“Term” shall have the meaning set forth in Section 10.1.
“Third Party Claim” means any claim, demand, action, suit or proceeding, and any
actual or threatened lawsuit, complaint, cross-complaint or counter-complaint,
arbitration or other legal or arbitral proceeding of any nature, brought in any
court, tribunal or judicial forum anywhere in the world, regardless of the
manner in which such proceeding is captioned or styled, by any Person other than
Intel, Micron and affiliates of the foregoing, against an Indemnified Party, in
each case alleging entitlement to any Indemnified Losses pursuant to any
indemnification obligation under this Agreement.
“****” means, with respect to Designated Technology Memory Wafers of a
particular designs id, the **** for such Designated Technology Memory Wafers,
**** (i) if such Designated Technology Memory Wafers **** or (i) if such
Designated Technology Memory Wafers ****, and, in each case, assuming ****.
“****” means, with respect to Designated Technology Memory Wafers of a
particular designs id, the aggregate **** a Designated Technology Memory Wafer
(****).
“****” shall have the meaning set forth in Section 4.8(c).
“Warranty Notice Period” shall have the meaning set forth in Section 6.2.









26
101243746.4

--------------------------------------------------------------------------------




SCHEDULE 4.5
PRICE
****



27
101243746.4